99 S.E.2d 867 (1957)
246 N.C. 642
STATE
v.
Otis Raymond BLACKWELL.
No. 578.
Supreme Court of North Carolina.
September 25, 1957.
*868 Atty. Gen. George B. Patton and Asst. Atty. Gen. Claude L. Love, for the State.
Harriss H. Jarrell, High Point, and Sim A. DeLapp, Lexington, for defendant, appellee.
JOHNSON, Justice.
It is elemental that a warrant of arrest may be issued only by an officer authorized by law to do so. State v. McGowan, 243 N.C. 431, 90 S.E.2d 703; 22 C.J.S. Criminal Law § 318, p. 470.
The power to issue warrants is conferred generally upon certain designated judicial officers and other persons by G.S. § 15-18. Other judicial officers are authorized to issue warrants by G.S. § 7-198. The foregoing statutes do not confer upon police sergeants the power to issue warrants.
In the case at hand the State contends that the police sergeant who issued the warrant was specifically authorized to do so by C. 703, S.L.1949. This act is an amendatory act purporting to amend the charter of the City of High Point (C. 395, P.L.1909) so as to authorize police sergeants to issue warrants returnable before the Recorder's Court of the City of High Point. Our examination of the pertinent statutes discloses that the amendatory act of 1949 does not confer such authority upon police sergeants. These are the relevant facts: By the terms of C. 395, P.L.1909, a new charter was granted the City of High Point. Section 27, subsection 5, of this act, created a Recorder's Court. However, the section of the act of 1909 which created the Recorder's Court was expressly repealed by C. 569, § 33, P.L.1913. And the present Municipal Court of the City of High Point was established by this repealing act. The act of 1913 which established the present court does not purport to confer on police sergeants power to issue warrants of arrest. It thus appears that the amendatory act of 1949, on which the State relies as authority for the issuance of warrants by police sergeants, purportedly amends a statute which had been repealed. Thus the amendatory act of 1949 is a nullity. This is so for the reason that where, as here, an entire independent section of a statute is wiped out of existence by repeal, there is nothing to amend. It is as though the statute, or section, had never been enacted. Lampkin v. Pike, 115 Ga. 827, 42 S.E. 213; Pindell v. State, 196 Ind. 175, 147 N.E. 711; Tiger Creek Bus Line v. Tiger Creek Transp. Ass'n, 187 Tenn. 654, 216 S.W.2d 348.
Since the act of 1949 was ineffectual and failed to confer on the desk sergeant authority to issue warrants, the warrant on which the defendant was arrested and tried is a nullity, and we so hold. Consequently, the constitutional question discussed in the briefs and debated upon the argument is not presented for decision. The constitutionality of a statute will not be considered and determined by the Court as a hypothetical question. State v. Muse, 219 N.C. 226, 13 S.E.2d 229. Nor will the Court anticipate a question of constitutional *869 law before the necessity of deciding it arises. State v. Trantham, 230 N.C. 641, 55 S.E.2d 198. Moreover, a constitutional question will not be passed on even when properly presented if there is also present some other ground upon which the case may be decided. State v. Jones, 242 N.C. 563, 89 S.E.2d 129; State v. Lueders, 214 N.C. 558, 200 S.E. 22.
The ruling of the court below in allowing the motion to quash will be upheld. The court reached the right decision. The reason assigned by the court, namely, that the act of 1949 was unconstitutional, will be treated as surplusage. The rule is that a correct decision of a lower court will not be disturbed because a wrong or insufficient or superfluous reason is assigned. Temple v. Temple, 246 N.C. 334, 98 S.E.2d 314. The question for review and decision in this Court is whether the ruling of the court below was correct, and not whether the reason given therefor is sound or tenable. Hayes v. City of Wilmington, 243 N.C. 525, 539, 91 S.E.2d 673, 684.
Modified and affirmed.